Citation Nr: 0622458	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  06-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from February 1945 to 
November 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claim seeking 
entitlement to service connection for tinnitus.  


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service.

2.  The veteran has been diagnosed with tinnitus.  

3.  The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in April 2005, prior to the 
initial decision on the claim in July 2005.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its April 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for tinnitus.  This letter 
informed the veteran that evidence towards substantiating his 
claim should include: (1) evidence of a current disability; 
(2) the existence of the disease or injury in service, and; 
(3) a relationship or nexus between the current disability 
and any injury or disease during service.

This letter described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from VA hospitals, and private treatment records if the 
veteran provided enough information about the records.  

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to provide enough information about 
the evidence so that the RO could request it from the person 
or agency that had it.  

The April 2005 letter also asked the veteran to submit any 
evidence in his possession that pertained to his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Although the service medical records are 
presumed to have been destroyed, as will be described in 
greater detail in the analysis portion of this decision, the 
VA made additional efforts to obtain those service medical 
records, as well as alternative records having to do with the 
veteran's period of service.  The VA has assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a statement of the case which informed 
them of the laws and regulations relevant to the veteran's 
claim.  Additionally, to help determine the nature and 
etiology of the veteran's tinnitus, the VA afforded the 
veteran an audiological examination in accordance with 
38 C.F.R. § 3.159(c)(4).  For these reasons, the Board 
concludes that the VA has fulfilled the duty to assist the 
appellant in this case.


Background

Efforts to obtain the veteran's service medical records were 
unsuccessful in May 2005.  It was noted that the record was 
fire related, and there were no service medical records or 
surgeon general office records.  

A form from a hearing aid manufacturer dated June 2002 does 
not contain any information regarding tinnitus.  

In May 2005, the veteran described an incident where a 
grenade went off of the end of a fellow serviceman's rifle.  

The veteran underwent a VA audiology examination in May 2005.  
The veteran complained of bilateral hearing loss and 
tinnitus.  He described the onset of his tinnitus as being 
approximately 5-10 years ago.  The examiner opined that it 
was not as likely that tinnitus was related to military 
service.  The examiner commented that the claims file was not 
available, but at the date of discharge, it was unlikely that 
discharge audiometrics were conducted, it was as likely as 
not that hearing loss might be related noise exposure while 
in the military.  

In June 2005, the veteran indicated that he did not have 
service medical records in his possession.  

The RO granted service connection for bilateral hearing loss 
in July 2005 based on the veteran's being exposed to acoustic 
trauma during service.  

In the veteran's May 2006 VA Form 646, the veteran's 
representative stated that the veteran misunderstood the VA 
examiner when he stated that his tinnitus only began 10 years 
ago, and that his tinnitus had actually been in existence 
since his active service, but became noticeably worse 10 
years ago.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Unfortunately, the service medical records are not available.  
In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.

The Court has also held that where, as here, "service 
medical records are presumed destroyed,...the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991). 

The claims folder reflects that the veteran's service medical 
records are not of record, and that multiple attempts have 
been made to obtain them.  The RO in St. Paul has verified 
that they are not of record.  The National Personnel Records 
Center (NPRC) verified in May 2005 that it did not have the 
veteran's service medical records, and that there were no SGO 
(surgeon general office) records.  

Further, the veteran has been informed of the absence of his 
service medical records.  In an April 2005 statement, the RO 
informed the veteran that he could submit information that 
could substitute for service medical records, including buddy 
statements, letters written during service, as well as post-
service medical evidence.  In a June 2005 conversation, the 
veteran stated that he did not have copies of his service 
medical records, or the original records in question.  In 
light of the foregoing, it is determined that the RO has 
expended sufficient efforts to procure alternative service 
medical records for the veteran.  See Hayre v. West, 188 F. 
3d 1327, 1332 (1999).  

The post-service medical records do not that the veteran was 
diagnosed with tinnitus until May 2005, more than 50 years 
after the veteran left service.  The Board finds it 
significant that such initial evidence arises so long after 
the veteran's discharge.  This lengthy gap in time weighs 
against the existence of a nexus relationship.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment, as evidence of whether an injury or 
disease incurred in service resulted in any chronic or 
persistent disability.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider such an absence of evidence when 
deciding a claim).  

Furthermore, at the veteran's May 2005 VA examination, the 
examiner opined that the veteran's tinnitus was not related 
to service.  She based her opinion on the fact that the 
veteran described his tinnitus as having started 
approximately 5-10 years ago.  While the veteran maintains 
his tinnitus resulted from his acoustic trauma in service, a 
layperson is not qualified to render a medical opinion as to 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  As a consequence, the Board affords greater 
probative weight to the VA medical opinion which found no 
etiological relationship.  

Although the claims file was not available for the examiner 
to review, the Board does not discount the examiner's opinion 
based on that fact.  The Board notes that at the time of the 
VA examination, the veteran had not stated anywhere in the 
claims file that his tinnitus began earlier than 5-10 years 
prior.  Thus, it must be assumed that having the claims file 
at her disposal would not have assisted the examiner in 
rendering her opinion.  Although the veteran's representative 
stated in May 2006 that the veteran had misunderstood the VA 
examiner and that his tinnitus had actually been in existence 
since service, the Board assigns more weight to the statement 
made at the time of the examination.  For one thing, the 
claims folder does not show that the veteran complaining of 
tinnitus until the May 2005 examination in question.  There 
is no medical evidence showing an earlier diagnosis of 
tinnitus.  

In deciding whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for tinnitus is denied.


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


